DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed June 13th 2022, claims 1-20 are pending for examination with a November 27th 2020 effective filing date.
	By way of the present Response, no claim is amended, added, or canceled. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Fan et al. (US 2016/0292022), hereinafter Fan.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. §102(a)(2). This rejection under 35 U.S.C. §102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. §102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. §102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. §102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim 1
“obtaining, by a computer system comprising a processor executing a non-visual feedback component, data associated with a network virtualization platform; generating, by the computer system via the non-visual feedback component, a non- visual feedback environment representative of at least a portion of the network virtualization platform, wherein the non-visual feedback environment comprises non- visual sensory feedback to be presented to a user” Fan [0038] discloses “one or more virtual functions (e.g., virtual network functions, virtual system functions, and/or virtual application functions, and other components (not shown), and combinations thereof” and Fan [0210] discloses “radios and nodes for receiving and transmitting voice, data, and combinations thereof to and from radio transceivers, networks, the packet data network”;

“providing, by the computer system via the non-visual feedback component, the non- visual sensory feedback via a non-visual sensory feedback device that outputs the non- visual sensory feedback to be sensed by the user” Fan [0075] discloses “[e]ach of the feedback instances can then be visualized by network/system operation personnel”.

Claim 2
“receiving, by the computer system, a rule associated with the data” Fan [0075] discloses “PAS module 316
can examine the feedback instance creation request 306 using one or more policy rules to define one or
more objectives for a new feedback instance model”.

Claim 3
“wherein the rule is associated with a service element of the network virtualization platform” Fan [0038] discloses “one or more virtual functions (e.g., virtual network functions, virtual system functions, and/or virtual application functions” and Fan [0075] discloses “using one or more policy rules to define one or more objectives for a new feedback instance model”.

Claim 4
“wherein the rule is associated with an event” Fan [0082] discloses “the feedback instance model repository 110… (1) examine identified analytic module instance and then configure data collection algorithm to be used and event publication rules”.

Claim 5
“wherein generating, by the computer system via the non-visual feedback component, the non-visual feedback environment comprising generating, by the computer system via the non-visual feedback component, the non-visual feedback environment in accordance with the rule” Fan [0038] discloses “[a] feedback instance, as used herein, is an intentional, directed feedback loop that can be utilized to effect, at least in part, one or more policies in a cloud computing environment”.

Claim 6
“wherein the non-visual sensory feedback comprises audio feedback; wherein the non-visual feedback environment comprises an audio environment; and wherein the non-visual sensory feedback device comprises an audio device that outputs, to the user, the audio feedback that is representative of the audio environment” Fan [0210] discloses “radios and nodes for receiving and transmitting voice, data, and combinations thereof to and from radio transceivers, networks, the packet data network”.
Claims 9-14
Claims 9-14 are rejected for the rationale given for claims 1-6 respectively.

Claims 17 & 19
Claims 17 and 19 are rejected for the rationale given for claims 1 and 5 respectively.

Claim 18
Claim 18 is rejected for the rationale given for claims 2 and 3.

Claim 20
Claim 20 is rejected for the rationale given for claims 6-8.

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 13th 2022 have been fully considered but they are not persuasive.
Applicant argues that “Fan does not teach each and every element of the aforementioned claims. … Fan describes… consultation among feedback instances.” The present application describes concepts and technologies “directed to visualization for network virtualization platforms (‘NVPx’) enhanced with non-visual sensory interactivity… not a feedback instance.” Said argument is not persuasive because each and every claimed element is disclosed in Fan et al..
	Further, applicant argues that “[a]n NVP is a shared virtualized infrastructure that supports multiple services and network applications (including real-time and non-real-time application)… An NVP is not the same as a feedback instance described in Fan.” Said argument is not persuasive because the argued “NVP” or “network virtualization platform” is disclosed in Fan et al. paragraph [0038]. Accordingly, exemplary prior art citations are amended in the present Office action.
	Again, applicant argues that “paragraph 0075 states, ‘[e]ach of the feedback instances can then be visualized by network/system operation personnel.’ Claim 1 specifically recites ‘a non-visual feedback environment representative of at least a portion of the network virtualization platform…’ Non-visual sensory feedback is not the same as ‘a feedback instance that can then be visualized by network/system operation personnel,’ as taught by Fan.” Said argument is also not persuasive.
	As indicated above, exemplary prior art citations for claim 1 rejection are amended in the present Office action. The newly cited paragraph [0038] of Fan discloses “network virtual functions” as claimed. Nevertheless, applicant continues to argue about the cited paragraph [0075] of Fan. Applicant is herein advised to review the cited prior art reference, Fan et al., in its entirety, not limited to the typed-out excerpts provided in Office actions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175